1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ALABAMA
                                                               NORTHERN DIVISION


                In Re:                                                                          §
                                                                                                §
                Jammie Daniell Parker                                                           §           Case No. 13-83494
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                11/14/2013. The undersigned trustee was appointed on .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               70,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                         0.00
                                                  disbursement
                                                  Administrative expenses                                                        25,893.88
                                                  Bank service fees                                                                   0.00
                                                  Other payments to creditors                                                         0.00
                                                  Non-estate funds paid to 3rd Parties                                                0.00
                                                  Exemptions paid to the debtor                                                       0.00
                                                  Other payments to the debtor                                                        0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               44,106.12

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          USBA Form 101-7-TFR (5/1/2011) (Page: 1)



              Case 13-83494-CRJ7                       Doc 74        Filed 05/10/21 Entered 05/10/21 13:10:29                                        Desc Main
                                                                    Document     Page 1 of 11
             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 11/29/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $3,906.43. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $3,906.43, for a total compensation of $3,906.432. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $771.98, for total expenses of $771.982.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/23/2021                                     By:/s/TAZEWELL T. SHEPARD, TRUSTEE
                                                               Trustee




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

USBA Form 101-7-TFR (5/1/2011) (Page: 2)



    Case 13-83494-CRJ7                       Doc 74        Filed 05/10/21 Entered 05/10/21 13:10:29                                         Desc Main
                                                          Document     Page 2 of 11
                                                                                                                                                                                                           Page:       1

                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
                                                                                                                                                                                                            Exhibit A
Case No:              13-83494                         CRJ            Judge:        Clifton R. Jessup                              Trustee Name:                        TAZEWELL T. SHEPARD, TRUSTEE
Case Name:            Jammie Daniell Parker                                                                                        Date Filed (f) or Converted (c):     11/14/2013 (f)
                                                                                                                                   341(a) Meeting Date:                 12/13/2013
For Period Ending:    02/23/2021                                                                                                   Claims Bar Date:                     11/29/2018


                                   1                                                2                             3                             4                            5                             6

                         Asset Description                                       Petition/                  Est Net Value               Property Formally               Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled              (Value Determined by               Abandoned                    Received by                Administered (FA)/
                                                                                 Values                  Trustee, Less Liens,              OA=554(a)                     the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                                 Assets
                                                                                                           and Other Costs)

  1. RESIDENCE                                                                           50,100.00                      2,955.49                                                         0.00                        FA
  2. CASH                                                                                     10.00                         0.00                                                         0.00                        FA
  3. FINANCIAL ACCOUNTS                                                                        8.38                         0.00                                                         0.00                        FA
  4. FINANCIAL ACCOUNTS                                                                      166.83                         0.00                                                         0.00                        FA
  5. HOUSEHOLD GOODS                                                                      1,800.00                          0.00                                                         0.00                        FA
  6. WEARING APPAREL                                                                         250.00                         0.00                                                         0.00                        FA
  7. FURS AND JEWELRY                                                                        550.00                         0.00                                                         0.00                        FA
  8. Lawsuit or Cause of Action                  (u)                                           0.00                    70,000.00                                                  70,000.00                          FA


                                                                                                                                                                                      Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $52,885.21                    $72,955.49                                                 $70,000.00                        $0.00
                                                                                                                                                                                      (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  - Kevin Morris 12/31/2020 - Debtor had a TVM class action lawsuit that settled. The Trustee received and deposited the settlement proceeds from SC in the amount of
  $44,366.12. DH will verify claims and then RP can begin working on the Final Report.




      USBA Form 101-7-TFR (5/1/2011) (Page: 3)
                                       Case 13-83494-CRJ7                Doc 74       Filed 05/10/21 Entered 05/10/21 13:10:29                                        Desc Main
                                                                                     Document     Page 3 of 11
                                                                                                                                           Page:   2


RE PROP #              1   --   0.37 acres, single family residence in Sec 33, T5S, R1E, Madison Co., AL
                                Property will be abandoned at closing per 554(c)
RE PROP #              2   --   On person                                                                                                  Exhibit A
                                Property will be abandoned at closing per 554(c)
RE PROP #              3   --   Checking - Peoples Bank
                                Property will be abandoned at closing per 554(c)
RE PROP #              4   --   Checking - Citizens Bank
                                Property will be abandoned at closing per 554(c)
RE PROP #              5   --   Couch, TV, Stove, Refrigerator, 2 bedroom suites, coffee table, lamps, miscellaneous
                                cookware, linens, appliances and effects
                                Property will be abandoned at closing per 554(c)
RE PROP #              6   --   Miscellaneous wearing apparel
                                Property will be abandoned at closing per 554(c)
RE PROP #              7   --   Costume jewelry, class ring and wedding ring
                                Property will be abandoned at closing per 554(c)
RE PROP #              8   --   TVM MDL against AMS
                                Settled per order 4/23/20 [Dkt. 62]

Initial Projected Date of Final Report (TFR):                         Current Projected Date of Final Report (TFR):




    USBA Form 101-7-TFR (5/1/2011) (Page: 4)
                                   Case 13-83494-CRJ7                   Doc 74      Filed 05/10/21 Entered 05/10/21 13:10:29   Desc Main
                                                                                   Document     Page 4 of 11
                                                                                                                                                                                                  Page:           1

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 13-83494                                                                                              Trustee Name: TAZEWELL T. SHEPARD, TRUSTEE                               Exhibit B
      Case Name: Jammie Daniell Parker                                                                                      Bank Name: Axos Bank
                                                                                                                  Account Number/CD#: XXXXXX0549
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0223                                                                             Blanket Bond (per case limit): $2,000,000.00
For Period Ending: 02/23/2021                                                                            Separate Bond (if applicable):


       1                2                              3                                             4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
   08/18/20                       Flint Law Firm LLC                        Check No. 5127 8/18/2020                                                      $44,366.12                                $44,366.12
                                  222 E. Park St., Suite 500
                                  P.O. Box 189
                                  Edwardsville, IL 62025
                                                                            Gross Receipts                           $70,000.00

                                  Flint Law Firm LLC                        MDL Common Benefit                       ($3,500.00)    2500-000
                                                                            Assessment
                                  Flint Law Firm LLC                        Lien Resolution Fee                        ($600.00)    2500-000

                                  Akin Mears LLP                            Special counsel fees                     ($7,699.12)    3210-000

                                  Akin Mears LLP                            Special counsel expenses                     ($0.49)    3220-000

                                  Motley Rice LLC                           Special counsel fees                     ($5,132.75)    3210-000

                                  Motley Rice LLC                           Special counsel expenses                    ($41.00)    3220-000

                                  Flint Law Firm LLC                        Special counsel fees                     ($7,699.13)    3210-000

                                  Flint Law Firm LLC                        Special counsel expenses                   ($961.39)    3220-000

                        8                                                   Lawsuit or Cause of Action               $70,000.00     1249-000

   02/19/21                       THE COURT, CLERK OF                       ACH Payment of Reopening                                2700-000                                       $260.00          $44,106.12
                                  400 Wells Street                          Fee - Pursuant to Court Order
                                  Decatur, Alabama 35601                    Reopening Case (Doc. 15).


                                                                                                            COLUMN TOTALS                                 $44,366.12               $260.00
                                                                                                                  Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                            Subtotal                                      $44,366.12               $260.00
                                                                                                                  Less: Payments to Debtors                     $0.00                $0.00
                                                                                                            Net                                           $44,366.12               $260.00



        USBA Form 101-7-TFR (5/1/2011) (Page: 5)                                   Page Subtotals:                                                        $44,366.12               $260.00
                                    Case 13-83494-CRJ7                   Doc 74    Filed 05/10/21 Entered 05/10/21 13:10:29                                    Desc Main
                                                                                  Document     Page 5 of 11
                                                                                                                                                           Page:     2




                                                                                                                                                            Exhibit B
                                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                    NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                           XXXXXX0549 - Checking                                         $44,366.12                $260.00             $44,106.12
                                                                                                         $44,366.12                $260.00             $44,106.12

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                           Total Allocation Receipts:                 $25,633.88
                                           Total Net Deposits:                        $44,366.12
                                           Total Gross Receipts:                      $70,000.00




USBA Form 101-7-TFR (5/1/2011) (Page: 6)                           Page Subtotals:                                        $0.00                $0.00
                            Case 13-83494-CRJ7        Doc 74        Filed 05/10/21 Entered 05/10/21 13:10:29            Desc Main
                                                                   Document     Page 6 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 8:13-83494-CRJ                                                                                            Date: February 23, 2021
Debtor Name: Jammie Daniell Parker
Claims Bar Date: 11/29/2018


Code #     Creditor Name And Address         Claim Class         Notes                        Scheduled           Claimed            Allowed
           TAZEWELL T. SHEPARD               Administrative                                       $0.00          $3,906.43          $3,906.43
100        303 Williams Avenue, Suite 1411
2100       Huntsville, AL 35801




           TAZEWELL T. SHEPARD               Administrative                                       $0.00           $771.98             $771.98
100        303 Williams Avenue, Suite 1411
2200       Huntsville, AL 35801




           CLERK OF THE COURT                Administrative                                       $0.00           $260.00             $260.00
100        400 Wells Street
2700       Decatur, Alabama 35601




           Akin Mears LLP                    Administrative                                       $0.00          $7,699.12          $7,699.12
100
3210                                                             Special counsel fees




           Flint Law Firm LLC                Administrative                                       $0.00          $7,699.13          $7,699.13
100
3210                                                             Special counsel fees




           Motley Rice LLC                   Administrative                                       $0.00          $5,132.75          $5,132.75
100
3210                                                             Special counsel fees




           Akin Mears LLP                    Administrative                                       $0.00              $0.49              $0.49
100
3220                                                             Special counsel expenses




           Flint Law Firm LLC                Administrative                                       $0.00           $961.39             $961.39
100
3220                                                             Special counsel expenses




           Motley Rice LLC                   Administrative                                       $0.00             $41.00             $41.00
100
3220                                                             Special counsel expenses




                                                                              Page 1                 Printed: February 23, 2021




         USBA Form 101-7-TFR (5/1/2011) (Page: 7)
            Case 13-83494-CRJ7                  Doc 74         Filed 05/10/21 Entered 05/10/21 13:10:29         Desc Main
                                                              Document     Page 7 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 8:13-83494-CRJ                                                                                           Date: February 23, 2021
Debtor Name: Jammie Daniell Parker
Claims Bar Date: 11/29/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled           Claimed            Allowed
1          RADIOLOGY OF HUNTSVILLE,           Unsecured                                        $883.00           $984.00            $984.00
300        PC
7100       C/O FOX COLLECTION
           CENTER
           PO BOX 528
           GOODLETTSVILLE, TN 37070
           Case Totals                                                                        $883.00         $27,456.29          $27,456.29
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2               Printed: February 23, 2021




         USBA Form 101-7-TFR (5/1/2011) (Page: 8)
            Case 13-83494-CRJ7                  Doc 74       Filed 05/10/21 Entered 05/10/21 13:10:29          Desc Main
                                                            Document     Page 8 of 11
                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 13-83494
     Case Name: Jammie Daniell Parker
     Trustee Name: TAZEWELL T. SHEPARD, TRUSTEE
                         Balance on hand                                              $                  44,106.12

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                        Reason/Applicant                Total Requested     to Date          Payment
      Trustee Fees: TAZEWELL T. SHEPARD                $        3,906.43 $             0.00 $            3,906.43
      Trustee Expenses: TAZEWELL T.
      SHEPARD                                          $          771.98 $             0.00 $              771.98
      Attorney for Trustee Fees: Akin Mears LLP $               7,699.12 $         7,699.12 $                0.00
      Attorney for Trustee Expenses: Akin Mears
      LLP                                       $                      0.49 $          0.49 $                0.00
      Charges: CLERK OF THE COURT                      $          260.00 $           260.00 $                0.00
      Other: Flint Law Firm LLC                        $        7,699.13 $         7,699.13 $                0.00
      Other: Flint Law Firm LLC                        $          961.39 $           961.39 $                0.00
      Other: Motley Rice LLC                           $        5,132.75 $         5,132.75 $                0.00
      Other: Motley Rice LLC                           $              41.00 $         41.00 $                0.00
                Total to be paid for chapter 7 administrative expenses                $                  4,678.41
                Remaining Balance                                                     $              39,427.71




USBA Form 101-7-TFR (5/1/2011) (Page: 9)
   Case 13-83494-CRJ7                  Doc 74    Filed 05/10/21 Entered 05/10/21 13:10:29            Desc Main
                                                Document     Page 9 of 11
               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $984.00 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount        Interim Payments Proposed
     Claim No.           Claimant                     of Claim              to Date          Payment
                         RADIOLOGY OF
     1                   HUNTSVILLE, PC              $           984.00 $              0.00 $            984.00
                Total to be paid to timely general unsecured creditors                $                  984.00
                Remaining Balance                                                     $               38,443.71




             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




USBA Form 101-7-TFR (5/1/2011) (Page: 10)
   Case 13-83494-CRJ7                  Doc 74 Filed 05/10/21 Entered 05/10/21 13:10:29               Desc Main
                                             Document    Page 10 of 11
                                                           NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                           NONE


              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.1 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $7.99. The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $38,435.72.




USBA Form 101-7-TFR (5/1/2011) (Page: 11)
   Case 13-83494-CRJ7                  Doc 74 Filed 05/10/21 Entered 05/10/21 13:10:29                Desc Main
                                             Document    Page 11 of 11
